United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20898
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FERNANDO GARCIA-LOZANO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-446-2
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Fernando Garcia-Lozano (Garcia) appeals the sentence imposed

following his guilty-plea conviction for conspiracy to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846.    He asserts that the district

court’s strict adherence to the Sentencing Guidelines without

adequate consideration of the factors in 18 U.S.C. § 3553(a)

resulted in an unreasonably high sentence.      He also asserts that

the district court clearly erred in imposing firearm and

leader/organizer enhancements under the Guidelines.      In addition,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20898
                                  -2-

Garcia seeks to adopt by reference the arguments raised by his

co-defendants.     However, because he is the sole appellant in this

case, we will not consider arguments that are not contained in

his brief.    See FED. R. APP. P. 28 (i).

     The Government asserts that Garcia is barred from appealing

his sentence by the appeal waiver in his plea agreement.       The

provision states that “the defendant waives the right to appeal

the plea, conviction and sentence (or the manner in which it was

determined) . . . except for an upward departure.”      We apply the

normal principles of contract interpretation when construing a

plea agreement.     United States v. McKinney, 406 F.3d 744, 746

(5th Cir. 2005).    So long as the defendant’s agreement to a

waiver provision was knowing and voluntary, the waiver will be

enforced.    Id.

     Garcia knowingly and voluntarily waived his right to appeal

in the absence of an upward departure.      The district court

admonished him of the effect of the waiver provision, and Garcia

stated that he understood.     The court sentenced him at the low

end of the guidelines range.     Because there was no upward

departure, Garcia’s appeal is barred by the plain meaning of the

plea agreement.     See id. at 746-47.   Accordingly, the judgment of

the district court is AFFIRMED.